Citation Nr: 0508480	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a duodenal ulcer with 
hemorrhage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a duodenal ulcer with 
hemorrhage.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, the veteran requested a travel board 
hearing to be held at the RO before a Veterans Law Judge.  
Accordingly, consistent with 38 C.F.R. § 20.900 (2004) and 
the advancement of appeals based on a claimant's "advanced 
age," in light of the veteran being 84 years old, this case 
is REMANDED for the following expeditious action:

The RO should expeditiously schedule the 
veteran for a travel board hearing before 
a Veterans Law Judge, held at the Boston, 
Massachusetts, RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


